[NAME OF EXECUTIVE]

RESTRICTED STOCK AGREEMENT

 

This Agreement is between                                          (the
“Executive”) and Host Marriott Corporation (“Company”), a Maryland corporation,
and governs an award made to the Executive pursuant to the 1997 Host Marriott
Corporation and Host Marriott, L.P. Comprehensive Stock and Cash Incentive Plan,
as amended (the “Plan”). The Company and the Executive agree as follows:

 

1. Restricted Stock Award. The Company has awarded the Executive shares of
Company Restricted Stock for the period 2003 – 2005 (the “Long-Term Incentive
Award”) subject to:

 

  (i) General Restrictions (the “Time-Based Award”);

 

  (ii) Earnings-Based Performance Restrictions (the “Earnings-Based Award”); and

 

  (iii) Total Shareholder Return Performance Restrictions (the “Shareholder
Return Performance Award”).

 

The total shares available under the Long-Term Incentive Award are
                     shares. These shares are allocated as follows: The
Time-Based Award equals                      shares; the Earnings-Based Award
equals                      shares; and the Shareholder Return Performance Award
equals                     .

 

2. Time-Based Award. The Time-Based Award may vest in three (3) annual
installments as follows: (i)                      shares on December 31, 2003;
(ii)                      shares on December 31, 2004; and (iii)
                     shares on December 31, 2005. Each installment shall vest,
and all restrictions shall be removed on each installment, provided that (i)
during the applicable twelve (12) month period preceding the vesting date the
Executive has continued in the Company’s employment, or (ii) as otherwise
provided in Section 9 of this Agreement. The shares shall be released by the
Company as soon as practicable for the Compensation Policy Committee of the
Board of Directors (the “Compensation Policy Committee”) to meet after the end
of the year, or otherwise in accordance with Section 9.

 



--------------------------------------------------------------------------------

[Name of Executive]

2003 Restricted Stock Agreement

 

3. Earnings-Based Award. The Earnings-Based Award may vest in three (3) annual
installments as follows: (i)                      shares for the period January
1, 2003 to December 31, 2003; (ii)                      shares for the period
January 1, 2004 to December 31, 2004; and (iii)                      shares for
the period January 1, 2005 to December 31, 2005. Vesting and release of any
shares of the Earnings-Based Award for a particular calendar year shall be based
on the Company’s performance as compared to a target Funds From Operations
(“FFO”) per share for that calendar year, which target FFO per share shall be
set by the Compensation Policy Committee. Shares of the Earnings-Based Award in
a calendar year shall vest and any restrictions shall be released based on the
following (with vesting and release between the percentile points being pro
rata):

 

Percentage of

Budget

--------------------------------------------------------------------------------

  

Vesting of Earnings-

Based Award

--------------------------------------------------------------------------------

<90%

   0%

90%

   40%

100%

   60% (target)

110%

   100%

 

Shares of the Earnings-Based Award that do not vest in each of the calendar
years ending December 31, 2003, 2004 and 2005 will be carried over for
assessment to the end of 2005 and may vest and be released based on satisfaction
of Cumulative Performance, as described in this Agreement. Unless otherwise
released pursuant to Section 9 of this Agreement, the shares of the
Earning-Based Award for a particular calendar year shall vest and be released as
soon as it is practicable for the Compensation Policy Committee to assess such
calendar year’s performance.

 

4. Shareholder Return Performance Award. For purposes of the Shareholder Return
Performance Award in each of years ended December 31, 2003, 2004 and 2005, the
starting price of Company stock shall be the average of the high and the low
trading prices of Company common stock on the trading days occurring on the last
sixty (60) calendar days of the prior calendar year, respectively, and the
closing price shall be the average of the high and low trading prices of Company
stock on the trading days occurring on the last sixty (60) calendar days of each
year, respectively.

 

2



--------------------------------------------------------------------------------

[Name of Executive]

2003 Restricted Stock Agreement

 

5. Vesting of Shareholder Return Performance Award. The Shareholder Return
Performance Award may vest in three (3) annual installments as follows: (i)
                     shares for the period January 1, 2003 to December 31, 2003;
(ii)                      shares for the period January 1, 2004 to December 31,
2004; and (iii)                      shares for the period January 1, 2005 to
December 31, 2005. Vesting and release of restrictions on any shares of the
Shareholder Return Performance Award shall be based on the Company’s performance
as compared to a target total return (including both stock price and dividends)
to the Company’s shareholders. Vesting and release of the restrictions on the
shares will occur at the following levels (with vesting and release between the
percentile points being pro rata):

 

Total Shareholder

Return

--------------------------------------------------------------------------------

  

% Share

Vesting

--------------------------------------------------------------------------------

<10%

   0%

10%

   30%

12%

   60% (target)

16%

   100%

 

Shareholder Return Performance Shares that do not vest in 2003, 2004 or 2005
will be carried over for assessment to the end of 2005, and may vest and be
released based on satisfaction of Cumulative Performance, as described in this
Agreement. Unless otherwise released pursuant to Section 9 of this Agreement,
the shares of the Shareholder Return Performance Award for a particular calendar
year shall vest and be released as soon as it is practicable for the
Compensation Policy Committee to assess such calendar year’s performance.

 

6. Cumulative Performance. Shares of the Earnings-Based Award and Shareholder
Return Performance Award that do not vest in calendar years 2003, 2004 or 2005
may vest upon satisfaction of a cumulative performance (“Cumulative
Performance”) criterion. The cumulative performance target shall be a total
cumulative return over the three years equal to sixteen percent (16%). The
vesting and release of shares subject to Cumulative Performance shall only occur
if the full (100%) Cumulative Performance target is satisfied.

 

7. Restricted Stock Account. The full number of shares represented by the
Long-Term Incentive Award has been deposited in restricted stock account or
accounts for the Executive at the Company’s transfer agent. The Company reserves
the right at its sole discretion to change the financial institution in which
the shares are deposited. These shares are nontransferable and otherwise subject
to the Plan until the restrictions are removed based on achievement of the
applicable conditions to removal of the restrictions or as otherwise permitted
by the Compensation Policy Committee.

 

3



--------------------------------------------------------------------------------

[Name of Executive]

2003 Restricted Stock Agreement

 

8. Voting Rights and Dividends. The Executive has the right to vote the full
number of shares represented by the Long-Term Incentive Award, except to the
extent shares are forfeited.

 

The Executive shall not be paid any dividends with respect to the Long-Term
Incentive Award until the Executive has become vested in the shares. At the time
of vesting, the Executive shall receive the aggregate dividends (without
interest) that the Executive would have received if the Executive had owned all
the shares in which the Executive had vested for the period beginning on the
date of grant of those shares, and ending on the date of vesting. No dividends
shall be paid to the Executive with respect to any shares represented by the
Long-Term Incentive Award that are forfeited by the Executive.

 

In the event any or all of the shares represented by the Long-Term Incentive
Award are split, or combined, or in any other manner changed, modified or
amended, or the Company is recapitalized, restructured, or reorganized, the
Executive shall receive such number of new shares or equivalent equity interest
and value so that the value of any remaining shares of restricted stock under
this Agreement is not diminished or adversely affected in any manner.

 

9. Termination Policy. This Agreement is not an employment contract. This
Agreement is, however, a contract creating enforceable rights between the
Company (and any successor) and the Executive regarding the Long-Term Incentive
Award. This Agreement is subject to the “Host Marriott Corporation Severance
Plan for Executives” (the “Severance Plan”), attached hereto as Exhibit A.
During the period covered by the Long-Term Incentive Award, if the Executive’s
employment with the Company is terminated for Cause or by the Executive without
Good Reason, then all unvested and unreleased shares represented by the
Long-Term Incentive Award shall be forfeited. During the period covered by the
Long-Term Incentive Award, if the Executive’s employment with the Company is
terminated without Cause or by the Executive with Good Reason not following a
Change in Control, then one year of the Time-Based Award, one year of the
Earnings-Based Award at target level and one year of the Shareholder Return
Performance Award at target level shall vest and all restrictions shall be
removed. During the period covered by the Long-Term Incentive Award, if the
Executive’s employment with the Company is terminated by (i) reason of the
Executive’s death, (ii) Disability, (iii) the Company without Cause following a
Change in Control or (iv) the Executive with Good Reason following a Change in
Control, then all shares represented by the Long-Term Incentive Award shall vest
and all restrictions shall be removed. The terms “Cause”, “Good Reason”, “Change
in Control”, and “Disability” as used in this Section 9 shall have the meaning
ascribed to them in the Severance Plan, attached hereto as Exhibit A.

 

10. Other Long-Term Incentive Awards. The Executive understands and agrees that
this Long-Term Incentive Award is granted in lieu of any other awards of
long-term incentives or supplemental long-term incentives of stock options and
deferred bonus stock awards for the period 2003 – 2005, and that the Executive
is not entitled to receive any additional stock options award,

 

4



--------------------------------------------------------------------------------

[Name of Executive]

2003 Restricted Stock Agreement

 

deferred bonus stock awards or additional restricted stock award during that
period (other than awards granted and still in effect prior to January 31,
2003). The Compensation Policy Committee reserves the right to make additional
long-term incentive awards to individuals in cases where it believes doing so is
in the best interests of the Company and its shareholders.

 

11. The Plan. The awards made by the Compensation Policy Committee and described
in this Agreement are made in accordance with and subject to the Plan. In the
opinion of the Compensation Policy Committee and the Company, the terms of this
Agreement are in full accordance with the Plan. In the event of any potential
conflict between any term of this Agreement and the Plan, the Plan shall be
amended pursuant to the authority of the Committee under paragraph 9.1 of the
Plan to allow compliance by the Company with the terms of this Agreement.

 

12. Modifications to the Agreement. This Agreement represents the full and
complete understanding between the Executive and the Company and this Agreement
cannot be modified or changed by any prior or contemporaneous or future oral
agreement of the parties. This Agreement shall only be modified by the express
written agreement of the parties.

 

13. Governing Law. This Agreement shall be governed by the law of the State of
Maryland without regard to choice of law or conflict of law rules.

 

14. Designation of Beneficiary. The Executive may designate a beneficiary in the
space provided at the end of this Agreement.

 

15. Taxation. The Executive understands that upon removal of restrictions on any
of the shares represented by the Long-Term Incentive Award, a taxable event will
occur and Executive will be responsible for payment of taxes due. The Committee
may condition the delivery of any shares or any other benefits under this
Agreement on the satisfaction of applicable withholding requirements. The
Committee, in its discretion, and subject to such requirements as the Committee
may impose prior to the occurrence of such withholding, may permit such
withholding obligations to be satisfied through cash payment by the Executive,
through the surrender of shares of common stock of the Company that the
Executive already owns, or through the surrender of shares to which the
Executive is otherwise entitled under the Plan.

 

5



--------------------------------------------------------------------------------

[Name of Executive]

2003 Restricted Stock Agreement

 

Accepted by the Executive:       For the Company:          

[Name]

         

Christopher J. Nassetta

Date:

         

Date:

   

Beneficiary:

               

Relationship:

               

 

6